IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-5,483-19


                          IN RE MERIA JAMES BRADLEY, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 9418687 IN THE 178TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 178th District Court of Harris County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court. Although Relator alleges that the trial court

entered an order designating issues on March 26, 2014, this Court has no record of such an order and

has no information regarding the date upon which the State was served with a copy of Relator’s

application.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris
                                                                                                   2

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that

Relator has not filed an application for a writ of habeas corpus in Harris County. Should the

response include an order designating issues, proof of the date the district attorney’s office was

served with the habeas application shall also be submitted with the response. This application for

leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.




Filed: July 9, 2014
Do not publish